Digitally signed
                                                                                 by Reporter of
                                                                                 Decisions
                                                                                 Reason: I attest to
                              Illinois Official Reports                          the accuracy and
                                                                                 integrity of this
                                                                                 document
                                     Appellate Court                             Date: 2020.06.08
                                                                                 13:05:51 -05'00'



                 Enbridge Energy, Ltd. Partnership v. Village of Romeoville,
                                2020 IL App (3d) 180060



Appellate Court           ENBRIDGE ENERGY, LIMITED PARTNERSHIP, a Delaware
Caption                   Limited Partnership, Plaintiff-Appellee and Cross-Appellant, v. THE
                          VILLAGE OF ROMEOVILLE, an Illinois Municipal Corporation,
                          and OLDCASTLE APG SOUTH, INC., d/b/a Northfield Block
                          Company, a Delaware Corporation, Defendants (The Village of
                          Romeoville, an Illinois Municipal Corporation, Defendant and Cross-
                          Appellee, and Oldcastle APG South, Inc., d/b/a Northfield Block
                          Company, a Delaware Corporation, Defendant-Appellant and Cross-
                          Appellee).



District & No.            Third District
                          No. 3-18-0060



Rule 23 order filed       November 19, 2019
Rehearing denied          January 9, 2020
Motion to
publish allowed           January 31, 2020
Opinion filed             January 31, 2020



Decision Under            Appeal from the Circuit Court of Will County, No. 11-L-727; the Hon.
Review                    Barbara N. Petrungaro, Judge, presiding.



Judgment                  Affirmed in part and reversed in part; cause remanded with directions.
     Counsel on                J. Timothy Eaton, Jonathan B. Amarilio, Ioana M. Guset, and Allison
     Appeal                    E. Czerniak, of Taft Stettinius & Hollister LLP, of Chicago, and Kent
                               F. Slater, John M. Spesia, and Jacob E. Gancarczyk, of Spesia &
                               Taylor, of Joliet, for appellant.

                               Gerald A. Ambrose, Tacy F. Flint, Steven E. Sexton, Angelo J. Suozzi,
                               and Abigail B. Molitor, of Sidley Austin LLP, of Chicago, for appellee
                               Enbridge Energy, Ltd. Partnership.

                               Michael D. Bersani and Yordana Wysocki, of Hervas, Condon &
                               Bersani, P.C., of Itasca, for appellee Village of Romeoville.



     Panel                     JUSTICE SCHMIDT delivered the judgment of the court, with
                               opinion.
                               Justices Carter and McDade concurred in the judgment and opinion.


                                                OPINION

¶1         This case concerns a $45,491,625 judgment for damages resulting from the release of crude
      oil in Romeoville, Illinois, in favor of plaintiff, Enbridge Energy, Limited Partnership, and
      against defendant, Oldcastle APG South, Inc., d/b/a Northfield Block Company, on a breach
      of contract claim.
¶2         Defendant raises multiple contentions on appeal, asserting that either reversal of the trial
      court’s denial of its motion for judgment notwithstanding the verdict or a new trial is required
      because (1) plaintiff’s breach of contract claim was based on evidence of improper installation
      of the water service line, which is barred by the statute of repose; (2) the trial court improperly
      admitted evidence of prior leaks in its water service line; (3) the jury found plaintiff failed to
      fulfill all of its obligations under the parties’ easement agreement; (4) the trial court erred by
      refusing to give a special interrogatory; and (5) the trial court erred by instructing the jury that
      defendant owed plaintiff a duty.
¶3         Plaintiff cross-appeals, maintaining that (1) the trial court erred in denying its request for
      prejudgment interest on its damages for breach of contract and (2) judgment should be entered
      in its favor on defendant’s affirmative defense of contributory negligence. In reply, defendant
      asserts that this court lacks jurisdiction to consider plaintiff’s cross-appeal concerning the
      jury’s contributory negligence verdict because (1) no judgment was ever entered on that verdict
      and (2) it is an impermissible contingent appeal.
¶4         Plaintiff also filed a contingent appeal as to a second defendant, the Village of Romeoville
      (Village), maintaining that the trial court erred in granting the Village’s renewed motion for
      summary judgment because disputed issues of material fact precluded it. However, plaintiff
      asserts that we need not consider its contingent appeal if we affirm the judgment against
      defendant.


                                                   -2-
¶5        We affirm in part and reverse in part.

¶6                                           I. BACKGROUND
¶7         At the outset, we note that the record in this case is voluminous. Further, the large size of
       the electronic documents makes it difficult to access the record and nearly impossible to
       navigate within each document once accessed. While we have reviewed the record, we rely
       largely on the parties’ recitation of the facts relevant to this appeal.

¶8                            A. Factual Background and Pretrial Proceedings
¶9          Plaintiff operates crude oil pipelines throughout the United States. Defendant, a unit of
       Oldcastle, Inc., manufactures concrete products such as landscaping blocks.
¶ 10        In 1968, plaintiff assumed control of a 34-inch diameter high-grade steel, oil pipeline
       known as “Line 6A” installed earlier that year by its predecessor. The pipeline wall is over a
       quarter-inch thick and the exterior of the pipe is insulated with a tape coating. Line 6A runs
       from Superior, Wisconsin, to Griffith, Indiana, carrying 450,000 barrels of oil a day. Part of
       the pipeline passes through Romeoville, Illinois, pursuant to a written easement agreement
       entered into between the parties’ predecessors. The easement granted plaintiff a “right-of-way
       and perpetual easement to construct, operate, maintain, inspect (including aerial patrol),
       remove, replace and reconstruct one or more pipelines *** for the transportation of oil.” It also
       granted defendant “the right at any time to install parking lots, driveways, streets, utilities,
       drainage systems, sewers and water lines in, over, under and across the easement, provided
       such use of the right of way does not unreasonably interfere with the operation of the
       pipelines.” The oil pipeline runs directly under the Village’s Parkwood Avenue, parallel to a
       water main owned and operated by the Village.
¶ 11        In 1977, defendant’s predecessor installed a six-inch diameter, ductile cast iron water
       service line with a cement lining to provide an industrial-level supply of water (85 pounds per
       square inch) to its building located at 717 Parkwood Avenue. The water service line is
       approximately 800 feet long with a majority of the line located on defendant’s property. The
       water service line ran perpendicular to and approximately six inches below plaintiff’s oil
       pipeline. In 1992, defendant purchased the property located at 717 Parkwood Avenue. In 2003,
       Oldcastle APG South, Inc., purchased defendant.
¶ 12        On the morning of September 9, 2010, a neighboring business of defendant reported a
       water leak on defendant’s driveway apron where it met Parkwood Avenue. A few hours later,
       witnesses observed crude oil bubbling to the surface at the same location. Once notified of the
       oil leak, plaintiff shut down its oil pipeline and sent crews to the scene to contain the leak. In
       the weeks and months that followed, plaintiff paid in excess of $40 million to remediate the
       oil leak.
¶ 13        When the oil and water pipelines were excavated, a 1½-inch hole was found on the bottom
       of the oil pipeline that was located directly above where defendant’s water service line crossed
       below the oil pipeline. The water service line was corroded and had three large holes directly
       below the hole on the oil pipeline.
¶ 14        In December 2013, plaintiff filed an eight-count second amended complaint against
       defendant and the Village raising claims of negligence (counts I, IV), negligent trespass (counts
       II, V), intentional trespass (counts III, VI), breach of contract (count VII), and fraud (count


                                                   -3-
       VIII). In relevant part, plaintiff claimed that defendant (1) neglected its duty to maintain its
       water line in a condition which would prevent damage to the property of others (count I),
       (2) negligently trespassed when water from its water service line leaked into plaintiff’s right-
       of-way (count II), (3) intentionally trespassed into plaintiff’s right-of-way because defendant
       knew that its water service line had a “longstanding history” of leaking (count III), (4) breached
       the easement agreement when it impeded or interfered with plaintiff’s operation of the oil
       pipeline (count VII), and (5) submitted fraudulent invoices to plaintiff claiming that it had to
       close its manufacturing plant as a result of the oil spill (count VIII). Defendant denied all
       material allegations and asserted contributory negligence and failure to mitigate as affirmative
       defenses.
¶ 15        The parties then engaged in substantial pretrial motion practice, including the filing of
       cross-motions for summary judgment and multiple motions in limine. On August 10, 2016, the
       trial court granted the Village’s renewed motion for summary judgment. Also relevant to this
       appeal, the court (1) denied defendant’s motion in limine to bar plaintiff from offering evidence
       of prior leaks in the water service line, (2) granted plaintiff’s motion in limine to exclude
       evidence of other oil pipeline spills, and (3) denied defendant’s motion in limine to bar plaintiff
       from offering evidence related to the installation of the water service line, but all parties agreed
       that the court would give a limiting instruction to the effect that defendant was not responsible
       for the installation of the water service line.

¶ 16                                          B. The Jury Trial
¶ 17       The two-week trial commenced in June 2017 and included the following evidence.
¶ 18       Plaintiff’s oil pipeline is protected from corrosion via an external coat of tape wrapping
       and by a cathodic protection system, which emits a low level of electricity along the pipeline.
       Defendant’s ductile cast iron water service line has no external coating and was not protected
       by a cathodic system. Following the water and oil leaks at issue here, both lines were
       excavated. The portion of the water service line at issue, which was located approximately six
       inches below the oil pipeline, showed evidence of corrosion and had three holes on the top of
       the water line. Other sections of the water service line surrounding the holes appeared to be in
       good condition. The oil pipeline appeared to be in good condition, except that the bottom of
       the oil pipeline, which was located directly above the water service line, had a round 1½-inch
       diameter hole with the edges pushed inward where it was penetrated by a jet of water from the
       water service line that had entrained surrounding soil material. In addition, the tape coating
       around the oil pipeline was missing or torn from the area surrounding the hole.

¶ 19                                        1. Plaintiff’s Evidence
¶ 20       Plaintiff’s expert in metallurgy, Dr. John Beavers, inspected both the oil pipeline and the
       water service line and observed that the hole on the top of the water service line aligned
       perfectly with the hole on the underside of the oil pipeline. He also observed that the tape
       coating on the oil pipeline was damaged and falling off, accompanied by gouge marks on the
       underside of the oil pipeline in the area of the hole. He believed this damage occurred during
       the installation of the water service line in 1977.
¶ 21       He further testified that the oil pipeline failed as a result of erosion caused by the water jet
       from defendant’s corroded water service line. In particular, Beavers believed that electric
       current from the oil pipeline’s cathodic protection system escaped as a result of the damage to

                                                    -4-
       the tape coating that occurred during the installation of the water service line. The stray current
       then bounced between the two pipelines eventually corroding the water service line. In his
       opinion, the corrosion to the water service line would have been less severe if the distance
       between the two lines were greater. Beavers described this as a “very rare” and “unusual
       occurrence” that had happened only one other time in his 44 years of experience.
¶ 22        Paul Fleming, an expert in water systems, agreed with Beavers that the water service line
       corroded due to stray electrical currents from a cathodic protection system in the area. He also
       agreed that the oil pipeline probably failed due to the eroding effect of the water jet from the
       water service line. Like Beavers, Fleming stated that the conditions leading up to the failure
       were “unusual” and “rare.”
¶ 23        Fleming also testified that the water service line had leaked seven times between 1995 and
       2009, a number he described as “highly excessive.” While Fleming could not identify the
       locations or the causes of any of the prior leaks, he acknowledged that at least three of the leaks
       occurred near defendant’s building, approximately 500 feet away from the site of the oil leak.
       Although he opined at trial that these leaks were relevant, he admitted testifying in his
       deposition that any leaks near defendant’s building had little relevance to the corrosion of the
       water service line under Parkwood Avenue. Fleming believed the water service line leaked in
       this instance due to corrosion caused by stray currents from cathodic protection.
¶ 24        Daniel Bromberek, the Village’s director of public works, worked for the Village for 32
       years. Prior to the September 2010 incident, he did not know the depth of the oil pipeline, the
       water service line, or the length of separation between the two. He observed the excavation of
       the pipelines following the leak. Aside from the corroded portion of the water service line
       located directly beneath the oil pipeline, the water service line appeared undamaged. The
       previous water leaks he knew of occurred near defendant’s building. He was unaware of any
       prior leaks under Parkwood Avenue.
¶ 25        Richard Adams, plaintiff’s former president of operations, testified that plaintiff ran in-line
       inspections to test its oil pipelines every year or two and that it conducted periodic aerial
       patrols, none of which revealed any problems in the area. He confirmed that plaintiff used
       cathodic protection around its oil pipeline. Plaintiff notified landowners near the oil pipeline
       of the pipeline’s existence annually. Plaintiff also marked the location of the pipeline with
       above ground markers that also included contact information in case of an emergency. Adams
       had viewed the excavation of the pipelines and noted that the oil pipeline failure was “unique.”
¶ 26        Michael Price, a right-of-way agent for plaintiff, testified that plaintiff used pipeline
       markers on the sides of road crossings, water crossings, and property lines to identify the
       location of its pipelines. Plaintiff documented the locations where utilities and facilities owned
       by other companies crossed its oil pipeline, but defendant’s water service line was not
       documented on plaintiff’s 2010 alignment sheets. Price also testified that plaintiff was a
       member of the Joint Utility Locating Information for Excavators (JULIE), an organization that
       provides excavators with on-demand information concerning utility assets, since 1983.
¶ 27        Gary Sommers, plaintiff’s facility integrity specialist, testified that between 2000 and 2016,
       plaintiff ran eight in-line inspections of its pipeline and found no irregularities. According to
       Sommers, plaintiff was unaware of the water service line. On cross-examination, Sommers
       acknowledged that a 2008 in-line inspection detected an anomaly, or metal in close proximity
       to the oil pipeline at 717 Parkwood Avenue, but agreed that plaintiff did not conduct any further


                                                    -5-
       inspection or investigation into the anomaly. The 2008 in-line inspection found approximately
       667 metal objects in close proximity to the oil pipeline.
¶ 28       Wayne Wright, the vice president of plant support for defendant, testified as an adverse
       witness. He was unaware of any inspections being conducted on the water service line prior to
       September 2010.
¶ 29       Paul Yungmann, a site manager in defendant’s maintenance department, testified that he
       was unaware of any steps taken by anyone at defendant’s direction to ensure that the water
       service line remained in good condition. He was also unaware of any policies with respect to
       conducting regular inspections of the water service line.
¶ 30       Derek Shelton worked for Water Services, a water meter distributor that provides leak
       detection services. Shelton explained the procedure used to detect and survey water leaks. On
       September 9, 2010, defendant called Shelton to locate a water leak beneath Parkwood Avenue.
       Using specialized equipment, he was able to detect a leak 30 feet east of the valve beneath
       Parkwood Avenue. On cross-examination, Shelton admitted that he did not remember the exact
       location of the leak and conceded that his proffered location of the leak could be incorrect due
       to the vibrations from the oil leak. He further explained that it is typical for municipalities to
       retain his company for leak detection. While he had done leak testing on a water line for an
       industrial building when a leak was not suspected, it was rare to test lateral service lines unless,
       when testing main lines, a leak was detected. He acknowledged that his equipment could not
       detect corrosion but only existing leaks. To his knowledge, there were no federal or state laws
       that required either a municipality or a private landowner to conduct leak detection surveys.

¶ 31                                      2. Defendant’s Evidence
¶ 32       Gerald Dewitt, plaintiff’s senior cathodic protection specialist, testified as an adverse
       witness as follows. Plaintiff protected its oil pipeline from corrosion by using a cathodic
       protection system that injects electrical current into the ground. Federal guidelines require 12
       inches of separation between pipelines although plaintiff preferred 3 feet of separation. In
       2009, plaintiff installed additional electrical anodes over its oil pipeline in Romeoville as part
       of its cathodic protection system but did not adequately document the presence of the anodes
       on its alignment sheets.
¶ 33       Dr. Alfred Pettinger, an expert on pipeline failures, testified as follows. Defendant’s water
       service line became damaged as the result of stray electrical current. The electrical current
       from plaintiff’s cathodic protection traveled to the area where the oil pipeline coating was
       damaged then strayed over to defendant’s defenseless water service line creating “an electric
       galvanic reaction which basically cause[d] iron to become converted to iron oxide [i.e., rust],
       which is corrosion.” The stray current took approximately 33 years to corrode the water service
       line and cause the accident. Further, the quality of plaintiff’s tape coating on the pipeline and
       the damage to that tape were the most significant contributing factors to the oil leak.
¶ 34       Pettinger further testified that an oil pipeline operator has a duty to minimize damage to
       other pipelines caused by its cathodic protection system. The oil pipeline operator must know
       of crossings with other lines, conduct patrols over the right-of-way, inspect the pipeline, and
       keep records of the pipeline’s location and any other facilities located near it. Pettinger stated
       that Romeoville is a “high consequence area” that requires a “higher standard” of care from
       the oil pipeline operator. In his opinion, plaintiff met the “absolute minimum” standard of care


                                                    -6-
       but stated it should have discovered the existence of the water service line at some point during
       the last 30 years.
¶ 35       Chris Drey, the Village’s former water superintendent, did not know the exact location of
       the oil pipeline underneath Parkwood Avenue; he did not know that it intersected with the
       water service line. Plaintiff failed to provide him with requested information regarding the
       exact location of its oil pipeline. Drey stated that water leak detections are generally conducted
       in response to discrepancies in a water audit or when water is observed on the surface rather
       than as a matter of course. On cross-examination, Drey acknowledged that he could have called
       JULIE to determine the location of the oil pipeline, but he clarified JULIE is used for digging
       projects and emergency situations, not for marking utilities in the community at large. Finally,
       Drey stated that the public brochures sent out by plaintiff expressly state that its pipeline
       markers should not be used as a reference for the exact location of the pipeline.
¶ 36       Defendant’s site manager, Leonard Lee, testified that he never received any pamphlets,
       brochures, or any other written documents from plaintiff regarding its oil pipeline. Lee knew
       the oil pipeline ran beneath defendant’s property, but he was unaware of its exact location. Lee
       further stated that he did not maintain the water service line and he was unaware of any steps
       taken by defendant to ensure the water line remained in good repair.
¶ 37       George Huth, a former crossing coordinator for plaintiff, testified that his primary
       responsibility was to respond to JULIE requests and determine the location of the oil pipeline
       in relation to the requestor’s potential work. In order to determine the location, he consulted
       the information contained on plaintiff’s alignment sheets, which he explained are maps
       containing the oil pipeline’s location in relation to roads, utilities, and installations.
¶ 38       Michael Price, plaintiff’s right-of-way specialist, acknowledged that plaintiff could have,
       but did not, conduct walking and driving patrols of its oil pipeline as part of its maintenance
       protocol. Price agreed that no facilities or utilities were marked on plaintiff’s alignment sheet.
¶ 39       Troy Toweson, also a crossing coordinator for plaintiff, observed the excavation of a sewer
       line located near the oil pipeline in 2009. Toweson agreed that the sewer line was not
       documented on plaintiff’s alignment sheet and he did not file a crossing report to update the
       alignment sheet to show its existence.
¶ 40       Harry Rossio, a laborer for the Village, repaired a sewer backup on defendant’s property
       in January 2009. The repair required excavation of the area around the sewer line
       approximately seven feet from plaintiff’s oil pipeline. Rossio stated that one of plaintiff’s
       employees monitored the repair. During the repair, defendant’s water service line was plainly
       visible; Rossio stated it appeared to be in good condition.
¶ 41       John Talbot, a civil engineer, testified that no evidence connected the causes of the prior
       water service line leaks to the condition that caused the leak at issue. He reviewed the Village’s
       work orders for the prior leaks and determined that three of them occurred along the face of
       defendant’s building, approximately 600 feet away from the location of the later leak. He had
       no information regarding the location or cause of the other water line leaks. Talbot was unsure
       whether defendant performed proactive maintenance of the water service line, but he noted
       defendant was not required to perform leak detection services without evidence of a water leak.
       In his opinion, no proactive maintenance of defendant’s water service line would have detected
       a leak beneath Parkwood Avenue before it occurred. However, Talbot did agree that the overall
       condition of a water service line can be indicated by the frequency of leaks.


                                                   -7-
¶ 42                                        3. Rebuttal Evidence
¶ 43       On rebuttal, Shane Finneran, a senior engineer for the Computational Modeling Group,
       testified as an expert in analyzing corrosion from stray electrical current. He rejected
       Pettinger’s conclusions that the oil spill resulted from improper installation of the water service
       line in conjunction with plaintiff’s cathodic protection system emitting stray current. Finneran
       described Pettinger’s method as oversimplified. He further stated that the mathematical
       equation Pettinger used to gauge plaintiff’s stray electrical current was not a method generally
       used in the industry to analyze stray current. Finneran noted that other sources in the area, other
       than plaintiff and Nicor, used electrical current and that Pettinger failed to consider these other
       sources in his calculation. In Finneran’s opinion, the levels of Nicor and plaintiff’s current
       calculated by Pettinger were too low on their own to cause the level of corrosion observed on
       the water service line in just 33 years. According to Finneran, it was impossible to determine
       what caused the water service line to corrode but that any corrosion related to plaintiff’s
       cathodic protection system would be negligible. On cross-examination, Finneran
       acknowledged that the modeling method Dr. Pettinger employed is sometimes used in the
       industry for preliminary design assessments of cathodic protection systems.

¶ 44                      C. The Instructional Conference, Verdict, and Judgment
¶ 45        Prior to closing arguments, the trial court granted plaintiff’s oral motion for leave to amend
       its breach of contract claim over defendant’s objection. The court also ruled that defendant
       owed a duty to plaintiff as a matter of law under a Village ordinance and instructed the jury
       accordingly. The court then refused a special interrogatory submitted by defendant that would
       have inquired whether the jury believed the corrosion to the water service line was the result
       of acts and omissions that occurred during its installation.
¶ 46        Thereafter, the jury returned a verdict for plaintiff on its negligence, negligent trespass, and
       breach of contract claims but found plaintiff 45% contributorily negligent on its negligence-
       related claims. At plaintiff’s election, in July 2017, the trial court entered a judgment in
       plaintiff’s favor only on the breach of contract claim in the amount of $45,491,625. In
       September 2017, plaintiff filed a motion for judgment notwithstanding the verdict on
       defendant’s affirmative defense of contributory negligence. Also, in September 2017,
       defendant filed a posttrial motion that requested a judgment notwithstanding the verdict on the
       negligence, negligent trespass, breach of contract claims, and alternatively, a motion for a new
       trial. In January 2018, the court denied all posttrial motions.
¶ 47        Defendant appeals. Plaintiff cross-appeals as to defendant and filed a contingent cross-
       appeal as to the Village.

¶ 48                                         II. ANALYSIS
¶ 49                                      A. Defendant’s Appeal
¶ 50       Defendant first asserts that the trial court erred in denying its motion for judgment
       notwithstanding the verdict on plaintiff’s breach of contract claim because plaintiff presented
       no admissible evidence of defendant’s alleged insufficient maintenance of the water service
       line. In the alternative, defendant contends that it is entitled to a new trial because the court
       improperly admitted evidence of prior water leaks.



                                                     -8-
¶ 51        We review de novo a trial court’s ruling on a motion for judgment notwithstanding the
       verdict. Thornton v. Garcini, 382 Ill. App. 3d 813, 817 (2008).
                “A motion for judgment notwithstanding the verdict should only be granted in those
                limited cases where all of the evidence and the inferences therefrom, viewed in the light
                most favorable to the nonmoving party, so overwhelmingly favor the movant that no
                contrary verdict based on that evidence could ever stand.” Id.
       We may not reweigh the evidence, make credibility determinations, or substitute our judgment
       for the jury’s merely because the jury could have drawn other inferences or conclusions or
       because this court believes another result to be more reasonable. Id.
¶ 52        Defendant asserts that the judgment in favor of plaintiff on its breach of contract claim
       must be reversed because plaintiff presented no admissible evidence of defendant’s alleged
       insufficient maintenance of its water service line. Specifically, defendant maintains that
       “[n]early all of [plaintiff’s] evidence *** related to installation errors” is barred by the statute
       of repose and that “the slight maintenance-related evidence plaintiff did muster was
       erroneously admitted into evidence, leaving the judgment without any valid record support.”
       According to defendant, the installation error evidence and the prior leak evidence were the
       only evidence advanced by plaintiff that could support its claims. “In other words[,] without
       this inadmissible evidence, [plaintiff] had no case.” Defendant then asserts that the contract
       claim presented by plaintiff is a “thinly-veiled version of the same claims barred by the statute
       of repose.”
¶ 53        In reply, plaintiff contends that it need not show defendant failed to maintain its water
       service line to prevail on its breach of contract claim. Rather, plaintiff contends that the very
       fact that defendant’s water service line leaked and “drilled a hole into plaintiff’s oil pipeline”
       is sufficient, on its own, to show defendant breached its contractual duty to ensure that the
       water service line did not “unreasonably interfere with the operation of [plaintiff’s] pipelines.”
¶ 54        Initially, we reject plaintiff’s strict-liability type contention. Plaintiff cites no authority, nor
       did our research reveal any, that would support a finding of unreasonable interference of an
       easement based solely on an underground water leak and the subsequent damage that results.
       Further, plaintiff never pursued this claim below. At trial, plaintiff based its breach of contract
       claim on defendant’s alleged failure to maintain the water service line. In fact, plaintiff’s
       proposed jury instruction for its breach of contract claim stated that “[plaintiff] has the burden
       of proving *** [defendant] breached the *** easement agreement in the following ways. By
       failing to maintain the water service line so that it would not unreasonably interfere with
       [plaintiff’s] operation of Line 6A.” Thus, in order to prevail on its breach of contract claim,
       plaintiff bore the burden of proving that defendant failed to maintain the water service line so
       that it would not unreasonably interfere with the oil pipeline. The evidence presented showed
       that the water line leak was caused by corrosion from stray current emanating from Enbridge’s
       pipeline and was not the result of deficient maintenance.
¶ 55        We need not decide if the contract claim was barred by the statute of repose because
       plaintiff failed to meet its burden. In reviewing the evidence introduced by plaintiff, we turn
       first to that of prior leaks. Evidence of prior occurrences is admissible to establish notice of a
       dangerous condition. Rucker v. Norfolk & Western Ry. Co., 77 Ill. 2d 434, 441 (1979). The
       prior occurrences need only be substantially similar to the accident in question; they need not
       be identical. Id. “To make the proof of other independent accidents competent, the condition
       or thing shown to be the common cause of danger in such accidents must be the condition or

                                                       -9-
       thing contributing to the danger of the accident complained of.” Moore v. Bloomington,
       Decatur & Champaign R.R. Co., 295 Ill. 63, 67 (1920). It is within the trial court’s discretion
       to decide whether evidence is relevant and admissible, and a reviewing court will not disturb
       the trial court’s decision absent a clear abuse of that discretion. In re Marriage of Bates, 212
       Ill. 2d 489, 522 (2004). An abuse of discretion occurs only where no reasonable person would
       take the position adopted by the trial court. Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167,
       177 (2003).
¶ 56        Here, plaintiff was using the prior leak evidence for the dual purpose of showing a
       particular danger or hazard and defendant’s notice of the generally hazardous nature of the
       water line. Nonetheless, there was no foundation laid at trial by plaintiff as to the reasonable
       similarity of the prior leaks and the leak at issue. See Trimble v. Olympic Tavern, Inc., 239 Ill.
       App. 3d 393, 398-99 (1993) (Evidence of prior accidents in slip and fall case was not
       admissible to show the existence of a particular danger because “the plaintiff did not establish,
       as a foundation, the similarity between the prior accidents and her own.”). No one identified
       the exact locations of these prior leaks or their causes. It was shown at trial that the causes and
       origins of the prior leaks have eluded the parties, and none of the evidence proves that the
       previous water leaks were caused by corrosion from stray current or from the general
       deterioration of defendant’s water line. Plaintiff’s own expert acknowledged that at least three
       of the prior leaks occurred near defendant’s building, more than 500 feet away from the site of
       the incident at issue. One of plaintiff’s experts even admitted during his deposition that these
       three leaks were not relevant to the corrosion of the water service line producing a water jet
       that caused the hole in the oil pipeline. See Ill. R. Evid. 402 (eff. Jan. 1, 2011) (“Evidence
       which is not relevant is not admissible.”). The trial court abused its discretion in admitting the
       prior leak evidence.
¶ 57        Plaintiff argues that even without the evidence of prior leaks on the water service line, the
       record sufficiently shows defendant did “absolutely nothing to maintain its water service line.”
       In support of its contention, plaintiff cites to the testimony of three of defendant’s employees
       who allegedly testified that defendant “did absolutely nothing to maintain its water service
       line.” Plaintiff misrepresents the testimony. According to our review of the record, these
       witnesses merely testified that they were unaware of any regular inspections of the water
       service line to ensure the line remained in good repair. Further, plaintiff presented no evidence
       to show that it is standard practice to routinely inspect water service lines to ward off future
       leaks nor did it present any evidence to show what such inspections would entail. There was
       testimony that it is rare to perform inspections on lateral water service lines, such as the line at
       issue, unless a leak is detected during the inspection of the main line. The only real evidence
       that plaintiff submitted to support its claim was that defendant’s water service line leaked 7
       times in the 15 years preceding the oil spill, which, as explained above, was inadmissible.
¶ 58        Moreover, plaintiff’s experts testified that the water leak would not have occurred but for
       the damage to the tape coating on the oil pipeline that occurred during the installation of the
       water service line. As a result of the damage to the tape coating, stray current from plaintiff’s
       cathodic protection system escaped, bounced between the two pipelines at their intersection,
       eventually corroding the water service line that, in turn, released a jet of water that bored a hole
       into the oil pipeline above it. This evidence relates solely to the installation of the water service
       line by defendant’s predecessor and is barred by the statute of repose. See 735 ILCS 5/13-
       214(b) (West 2016) (No action based on contract may be brought against any person for an act


                                                    - 10 -
       or omission of such person in the construction of an improvement to real property after 10
       years have elapsed from the time of such act or omission.). Thus, this evidence cannot be used
       to support plaintiff’s contract claim.
¶ 59        Even assuming the admission of the prior leak evidence was proper, plaintiff failed to prove
       that defendant’s insufficient maintenance of its water service line caused the oil pipeline to
       fail. Plaintiff’s own evidence and experts indicate the culmination of this incident was the result
       of a series of events started when the water line was installed in 1977, not deficient
       maintenance. In its case in chief, plaintiff put on two experts, Beavers and Fleming, who
       testified that stray current from the damaged oil pipeline corroded the water line resulting in
       the water leak. On rebuttal, plaintiff put an additional expert, Finneran, on the stand. Finneran’s
       testimony contradicted not only defendant’s expert, Pettinger, but both Beavers’s and
       Fleming’s testimony. By presenting testimony from an expert in rebuttal that contradicted
       testimony from both experts that plaintiff presented in its case-in-chief, the jury was
       undoubtedly baffled. Plaintiff’s case amounts to smoke and mirrors, and as a result, it has not
       carried its burden. Having found that the prior leak evidence and the installation error evidence
       are inadmissible, we agree with defendant that plaintiff has no basis on which to base any of
       its claims.
¶ 60        Because we grant defendant judgment notwithstanding the verdict on the above-mentioned
       claim, we need not address defendant’s remaining contentions on appeal as they are rendered
       moot.

¶ 61                           B. Plaintiff’s Cross-Appeal Against Defendant
¶ 62       In its cross-appeal against defendant, plaintiff first asserts that the trial court erred in
       denying plaintiff prejudgment interest on its damages for breach of contract. Next, plaintiff
       contends that in the event we disturb the judgment on its breach of contract claim—which we
       do—judgment should be entered in its favor on defendant’s contributory negligence
       affirmative defense.
¶ 63       Confronted with plaintiff’s request for us to review the negligence verdict, having already
       contemplated reasonableness in the contract claim, we do so. Plaintiff’s claims based in
       negligence are as equally unsupported as its claims arising from the contract. “It is the
       plaintiff’s burden to allege and prove all of the elements of a negligence claim, including a
       duty owed by the defendant, a breach of that duty, and that the breach was the proximate cause
       of the plaintiff’s injuries.” Monson v. City of Danville, 2018 IL 122486, ¶ 23.
¶ 64       Proximate cause is ordinarily a question of fact to be presented to the jury; it can only be
       decided as a matter of law where reasonable men cannot draw divergent inferences from the
       undisputed facts. Novander v. City of Morris, 181 Ill. App. 3d 1076, 1078 (1989). “The term
       ‘proximate cause’ embodies two distinct concepts: cause in fact and legal cause.” Turcios v.
       The DeBruler Co., 2015 IL 117962, ¶ 23. Legal cause is established only when it can be said
       that the injury was reasonably foreseeable. Id. ¶ 24; see also Suwanski v. Village of Lombard,
       342 Ill. App. 3d 248, 255 (2003) (“[A] negligent act is a legal proximate cause of an injury if
       the injury is of the type that a reasonable person would foresee as a likely result of his
       conduct.”); Diehl v. Polo Cooperative Ass’n, 328 Ill. App. 3d 576, 582 (2002) (“An injury will
       be found to be beyond the scope of the defendant’s duty if it appears highly extraordinary that
       the breach of the duty should have caused the particular injury.”). “Courts ask whether the
       injury is the type of injury that a reasonable person would see as a ‘likely result’ of his or her

                                                   - 11 -
       conduct, or whether the injury is so ‘highly extraordinary’ that imposing liability is not
       justified.” Turcios, 2015 IL 117962, ¶ 24.
¶ 65       Plaintiff established at trial that the cause of the water leak derived from acts by the
       defendant’s predecessor during the installation of the water service line. Specifically, the lack
       of spacing between the two lines in conjunction with damage to the oil pipeline’s protective
       coating that allowed stray current to corrode the water line. Defendant did not know, nor did it
       have reason to know, the stray current was corroding the water service line that was installed
       precariously close to the oil pipeline. Neither defendant nor a reasonable person could have
       been aware of the possibility that a water leak would result in an oil spill, particularly when
       experts described the incident as “unusual,” “unique,” “rare,” and “very rare.” Additionally, as
       noted above, it was not established that it is standard practice to routinely inspect water service
       lines. Even if routine leak detections were conducted, the corrosion of the water service line
       would not have been discovered. Viewing the remaining evidence in the light most favorable
       to the nonmovant, it so overwhelmingly favors the movant that the jury verdict cannot stand.
       See Mulloy v. American Eagle Airlines, Inc., 358 Ill. App. 3d 706, 714 (2005) (“ ‘ “[W]here
       the evidence presented indicates only a mere possibility that a defendant was negligent, the
       case must be removed from the jury’s consideration,” ’ and a directed verdict for the defense
       is proper.” (quoting Van Steemburg v. General Aviation, Inc., 243 Ill. App. 3d 299, 322 (1993),
       quoting Shramek v. General Motors Corp., 69 Ill. App. 2d 72, 79 (1966))).
¶ 66       As such, defendant was entitled to judgment notwithstanding the verdict not only on the
       contract claim but also the claims arising out of negligence. The other issues presented in the
       plaintiff’s cross-appeal are rendered moot due to our finding above.

¶ 67                     C. Plaintiff’s Contingent Cross-Appeal Against the Village
¶ 68        In its contingent cross-appeal, plaintiff asserts that the trial court erred in granting summary
       judgment in favor of the Village because disputed issues of material fact exist concerning the
       applicability of section 3-102 of the Local Governmental and Governmental Employees Tort
       Immunity Act (Tort Immunity Act) (745 ILCS 10/3-102 (West 2016)) to the facts of this case.
       In response, the Village contends that the court properly granted summary judgment because
       (1) it did not owe a duty of care to maintain the defendant’s water service line, (2) it is not
       liable under section 3-102(a) of the Tort Immunity Act where it did not have actual or
       constructive notice of the specific dangerous condition that caused plaintiff’s injuries, (3) it is
       entitled to discretionary immunity pursuant to sections 2-201 and 2-109 of the Tort Immunity
       Act, and (4) plaintiff’s claims against the Village are barred by the statute of repose.
¶ 69        “Summary judgment is appropriate when ‘the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.’ ” Illinois State Bar
       Ass’n Mutual Insurance Co. v. Law Office of Tuzzolino & Terpinas, 2015 IL 117096, ¶ 14
       (quoting 735 ILCS 5/2-1005(c) (West 2010)). We review a trial court’s entry of summary
       judgment de novo. Id. Further, we may affirm a lower court’s ruling on a motion for summary
       judgment on any basis appearing in the record. Northern Illinois Emergency Physicians v.
       Landau, Omahana & Kopka, Ltd., 216 Ill. 2d 294, 305 (2005).
¶ 70        As a preliminary matter, plaintiff notes that the Village improperly cites and relies on trial
       testimony to support its summary judgment ruling. We agree that the Village improperly relies
       on and cites to some evidence not yet in the record when the trial court granted the Village’s

                                                    - 12 -
       renewed motion for summary judgment, namely trial testimony. “[U]pon appellate review of
       a summary judgment ruling the appellant may only refer to the record as it existed at the time
       the trial court ruled, outline the arguments made at that time, and explain why the trial court
       erred in granting summary judgment.” Rayner Covering Systems, Inc. v. Danvers Farmers
       Elevator Co., 226 Ill. App. 3d 507, 509-10 (1992). Accordingly, we will disregard the portions
       of the Village’s brief that rely on trial testimony absent from the record when the trial court
       granted the Village’s renewed motion for summary judgment on August 10, 2016.
¶ 71       Section 3-102(a) of the Tort Immunity Act provides that “a local public entity has the duty
       to exercise ordinary care to maintain its property in a reasonably safe condition.” 745 ILCS
       10/3-102(a) (West 2016). It further states that the entity “shall not be liable for injury unless it
       is proven that it has actual or constructive notice of the existence of such a condition that is not
       reasonably safe in reasonably adequate time prior to an injury to have taken measures to
       remedy or protect against such condition.” Id. Essentially, “[t]he Act’s purpose is to protect
       local governments and their employees from liability arising out of the operation of
       government.” Barr v. Frausto, 2016 IL App (3d) 150014, ¶ 21.
¶ 72       It is the plaintiff’s burden to allege and prove all of the elements of a negligence claim.
       Supra ¶ 63. “Under section 3-102(a), actual or constructive notice of a dangerous condition is
       an element of a negligence claim.” Monson, 2018 IL 122486, ¶ 23. “Section 3-102(a) requires
       proof that the defendant had timely notice of the specific defect that caused the plaintiff’s
       injuries, not merely the condition of the area.” Zameer v. City of Chicago, 2013 IL App (1st)
       120198, ¶ 16. Thus, a plaintiff alleging the negligence of a public entity has the burden to prove
       that the public entity had actual or constructive notice of the dangerous condition. Id. Whether
       a public entity possessed notice is generally a question of fact to be resolved by the jury.
       However, “it may be resolved by the trial court as a matter of law when the facts are not in
       dispute and only one reasonable inference can be drawn from the undisputed facts.” Barr, 2016
       IL App (3d) 150014, ¶ 22.
¶ 73       Here, plaintiff asserts that the evidence, when viewed in the light most favorable to it, is
       “more than sufficient for a jury to find that the Village had notice of the condition of the water
       service line.” Specifically, plaintiff argues that the “long history of leaks” on the water service
       line at issue was sufficient to put the Village on notice of the condition of the water service
       line. In support, plaintiff points to its water service expert Fleming’s affidavit in which he
       identified a total of seven prior water leaks in the portion of the water main located near 717
       Parkwood Avenue in a six-year period. Fleming then opined that based on the prior leaks, “the
       Village knew or should have knew that the water service line was potentially degraded and
       could pose a risk of continued leaking, and [it] should have taken action prior to September 9,
       2010[,] to investigate the water service line for potential degradation.” As discussed, the record
       contains no indication of the exact locations of the leaks. At least three of the prior leaks
       occurred somewhere on defendant’s property. Further, the record does not identify the causes
       of the prior leaks. Moreover, the Village’s public works director, Bromberek, testified in his
       discovery deposition that the Village had no knowledge that the water service line was
       corroding. In fact, in January 2010, just 18 months before the leak at issue here, public works
       employees physically observed a portion of the water service line that was exposed for an
       unrelated sewer line repair. The exposed line was located approximately six to seven feet west
       of the oil pipeline. At that time, public works employees observed no leaks, corrosion, or other
       defects.


                                                    - 13 -
¶ 74       Finally, both Fleming and plaintiff’s expert in metallurgy, Beavers, testified in their
       discovery depositions that the cause of the oil leak in this case was “unusual” and “rare.”
       Fleming conceded that the Village possessed no prior knowledge that the oil pipeline and the
       water service line were only separated by six inches. Fleming further stated there was “[n]o
       way [the Village] would have known” about the water leak or its impingement on the oil
       pipeline.
¶ 75       Based on the above, the trial court appropriately granted summary judgment in favor of the
       Village.

¶ 76                                       III. CONCLUSION
¶ 77       For the foregoing reasons, we reverse the judgment of the circuit court of Will County
       denying defendant’s motion for judgment notwithstanding the verdict on the breach of contract
       claim and remand with directions that the court enter judgment notwithstanding the verdict in
       favor of the defendant on the contract claim and the claims arising out of negligence. We affirm
       on all other grounds.

¶ 78      Affirmed in part and reversed in part; cause remanded with directions.




                                                  - 14 -